Title: Elias Glover to Thomas Jefferson, 22 February 1810
From: Glover, Elias
To: Jefferson, Thomas


          
            Dr Sir,
            Cincinnati 
                     Feby 22d 1810
          
           
		  Your letter of the 13th Ulto in answer to mine of Decr 10th is safely recd for which I thank you—I should not trouble you further on the subject, but for the purpose of removing an impression, 
                  that the object of requiring a copy of Mr Nimmo’s letter, was, to use the same against the writer—This was not the reason of requiring a Copy of that letter, as yours seems to suppose, nor, was it because I was unacquainted with its
			 Contents, or supposed it to contain any statement prejudicial to myself—
          It contained information, which Mr Nimmo had the preceding day recd from me; for the express purpose of communicating to the President of the U States; information, which I felt it my duty to communicate to some officer of government. And Mr Nimmo was selected for that purpose on account of his known attachment to the government, and particularly to the then existing Administration—At the time this communication was made by me to Mr N—he gave me a certificate, Stating the substance of the information received. And on the following day wrote you the letter above mentioned—It was thought that this letter, could a copy have
			 been obtained, taken in conjunction with the certificate above mentioned, would completely have repelled an insinuation, which had been made by my enemies, that I myself was a participater in Burrs treasonable Conspiracy, which I had strenuously attempted to defeat—
          
                  I am fully sensible of the propriety of the course adopted by you, in declining all communications of letters, sent for purposes of information on our national concerns; And also of the importance of the principle, that correspondencies, even between private individuals should be sacredly secret—No sanguine expectation was entertained, that a copy of the above mentioned letter was attainable—but, it was deemed necessary by me, as well as by my friends Judge Munroe & others, that application should be made, for the purpose of enabling me to use such inferior evidence, as was within my power—
          It is hoped that this explanation will be satisfactory, and that you will do me the justice to believe, that I have not wantonly attempted to extort from you any thing, which you feel it your duty to withhold—
          The anxiety to protect a reputation which I value above all earthly blessings, has led to the several letters, with which I have taken the liberty of troubling you, and which, it is believed will will not be viewed as an unworthy solicitude—
          Permit me to renew the assurances of respect & esteem with which
          
            I am Dr Sir Your Obt Hble Servt
            
                  Elias Glover
          
        